         Case 1:17-cv-02069-TSC Document 126 Filed 11/07/18 Page 1 of 1



                          UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLUMBIA


   JOHN DOE,

                          Petitioner,

                          v.                                         No. 17-cv-2069 (TSC)

   GEN. JAMES N. MATTIS,
    in his official capacity as SECRETARY OF
    DEFENSE,

                          Respondent.




                                  ORDER OF DISMISSAL

       In light of the Joint Stipulation of Dismissal filed by the parties, ECF No. 125, this action

is hereby dismissed with prejudice. Each party to bear its own costs and fees.



Date: November 7, 2018



                                              Tanya S. Chutkan
                                              TANYA S. CHUTKAN
                                              United States District Judge
